Citation Nr: 1632776	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  12-08 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a left knee disorder.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active service from November 1968 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for a left knee disability claimed as residuals of an in-service knee injury.  His service treatment records are noted to have confirmed a knee injury in October 1972, with swelling and limited motion after he stuck his left knee on a piece of pipe and an impression that included rule out ligament injury.  X-rays were negative and the October 1 separation examination shortly after the incident was negative for knee abnormalities or complaints.  

Several years post service, in September 2009, he underwent surgery to repair a complex tear of the meniscus.  Additionally, he was diagnosed with a Grade III to Grade IV chondromalacia of the patellofemoral articulation, and Grade III osteoarthritis of the medial femoral condyle.  The physician who conducted the surgery later provided an opinion in August 2011 raising the possibility that his knee issues surgically treated were the result of his in-service injury.  The Board notes that aside from an unfavorable VA examination conducted in January 2012 these records, consisting of only 5 pages, is the only post service medical evidence currently associated with the claims file.  

Attempts to obtain CAPRI in 2011 have returned responses in June 2011 and August 2011 stating that no progress notes were found.  However in a March 2012 supplemental claim requesting that the RO consider service connection for chondromalacia and osteoarthritis of the same knee in addition to the ligament injury denied by the RO, the Veteran reported having treatment by the RO in Syracuse, New York.  Accordingly another attempt should be made to obtain these records.  Any additional relevant ongoing medical records should also be requested on remand. 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify all sources of treatment for his knee disorder(s) and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources not already of record should then be requested, to include the Syracuse VAMC records cited by the Veteran in his March 2012 supplemental claim.  All records obtained should be added to the claims folder.  If requests for any private or non-VA government treatment records are not successful, the AOJ should inform the Veteran of the non-response so that he will have an opportunity to obtain and submit the records himself in keeping with his responsibility to submit evidence in support of this claim. 

2.  Thereafter, following completion of the above, return the claims file to the VA examiner who performed the January 2012 knee examination.  If the January 2012 examiner is not available, the claims file should be provided to a VA examiner with appropriate expertise to render a medical opinion in this case.

After reviewing the claims file to include the additional evidence obtained in the above development, the examiner should issue an addendum medical opinion addressing whether it is at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran has any currently diagnosed left knee disorder (including chondromalacia and osteoarthritis in addition to any ligamentous injury) that is related to any incident of active duty service, to include treatment in service for knee problems in 1972.

For the purposes of this opinion, the examiner should accept the Veteran's statements regarding his in-service injury and continued symptoms as true. 

The addendum medical opinion must be accompanied by a comprehensive rationale.  The examiner should reference specific evidence in the claims file to support the medical opinion and/or discuss what characteristics of the Veteran's knee disability do not support an in-service etiology.  If needed, the examiner can request a physical examination of the Veteran.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Finally, readjudicate the Veteran's service connection issue based on the entire record.  If the benefits sought on appeal remains denied, issue an SSOC which adjudicates all evidence of record, to include that obtained since the last SSOC was issued in May 2012.  Provide the Veteran and his representative an opportunity to respond before returning to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




